25 F.3d 1115
306 U.S.App.D.C. 409
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Larry D. CANNON, Appellant,v.Peter JACKSON, Administrator, Community Correctional Center.
No. 94-7051.
United States Court of Appeals, District of Columbia Circuit.
June 2, 1994.

Before:  EDWARDS, WILLIAMS, and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for appointment of counsel and request for expedition, and the motion for summary affirmance and the response thereto, it is


2
ORDERED that the motion for appointment of counsel be denied.  It is


3
FURTHER ORDERED that the motion for summary affirmance be granted.  The district court did not err in denying Cannon's motion for preliminary injunction.  The merits of the parties' positions are so clear as to warrant summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).  It is


4
FURTHER ORDERED that the request for expedition be dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.